Case 20-32216-KLP         Doc 26    Filed 06/02/20 Entered 06/02/20 15:20:28          Desc Main
                                    Document     Page 1 of 3

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
DIANE ELIZABETH ELDER                         )       Case No. 20−32216−KLP
                                              )       Chapter 7
                       Debtor                 )

                        AFFIDAVIT OF DIANE ELIZABETH ELDER

         BEFORE ME, the undersigned authority, personally appeared DIANE ELIZABETH

ELDER, known to me, and upon his oath, stated as follows:

         1.    My name is DIANE ELIZABETH ELDER. I am above the age of 18 years, and

competent to make this affidavit.

         2.    I have personal knowledge of the facts set forth in this affidavit.

         3.    I reside at 9600 Becker Court, Fredericksburg, VA 22408.

         4.    I have income from working for working from working at Mpire Technology Group

Inc where she has worked for two (2) months. I am the debtor in the present bankruptcy case.

         5.    During the one (1) year prior to filing the present case, I was a debtor in one (1)

pending bankruptcy case that was dismissed.

         6.    Within the year prior to filing the instant case, I was a debtor in one (1) pending

Chapter 13 bankruptcy case which was filed on February 7, 2019 and dismissed on or about March

3, 2020 (Case No. 19-30652) (the “previous case”). I have also been a debtor in a Chapter 7 case

filed on March 3, 2005 wherein I received a discharge on June 13, 2005 (Case No. 05-10724).



James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor

Case 20-32216-KLP        Doc 26     Filed 06/02/20 Entered 06/02/20 15:20:28            Desc Main
                                    Document     Page 2 of 3

         7.    The previous case was dismissed by the Court because I was delinquent in my

payments to the Chapter 13 Trustee. In September 2019 I lost my employment contract and had

no income until January 2020. Once I regained employment, I was unable to catch up on the past

due Plan payments. I now have stable income from employment with Mpire Technology Group

and intend to initiate a wage order in my current case.

         8.    I have listed all of my assets and all of my debts and have fully and accurately

disclosed all of my income and expenses in the Schedules in this case.

         9.    I will propose the following treatment of my creditors in my Chapter 13 Plan:

Payment through the Trustee to unsecured creditors a dividend of approximately eleven percent

(11%).

         10.   I am anticipating to propose to pay the Trustee all projected disposable income,

$50.00 per month for a period of one (1) month, and $460.00 for a period of thirty-five (35) months.

         11.   After the dismissal of my previous case, I acted as fast as I reasonably could to

retain a bankruptcy attorney to file this case for me because I want to use the bankruptcy system

to resolve my debts.

         12.   My debts arose as a result of ordinary living expenses. The debt I have has

accumulated over several years and is not the result of any purchases of luxury goods or services.

         13.    I have also not incurred any unsecured debt due to revolving credit accounts or pay

day loans within the 90 days prior to filing the instant case.

         14.   I desire to use the bankruptcy system to obtain a fresh start and have not been

attempting to evade my responsibilities or delay my creditors’ attempts to collect.




                                                  2
Case 20-32216-KLP       Doc 26    Filed 06/02/20 Entered 06/02/20 15:20:28           Desc Main
                                  Document     Page 3 of 3

       15.    My income is consistent and likely to remain so during this case. My household

expenses are not likely to change substantially. I believe I will be able to make my payments to

the Trustee and meet my other obligations as they come due throughout this case.



       WITNESS the following signature and seal on May 29, 2020.



                                            /s/ Diane Elizabeth Elder(seal)
                                                Diane Elizabeth Elder


                            CERTIFICATE OF ACKNOWLEDGMENT

State of Virginia
City of Richmond; to wit:

The foregoing instrument was acknowledged before me on May 29, 2020, by Diane Elizabeth
Elder.


                                                           /s/ Suzanne Elizabeth Falkowski
                                                                       Notary Public


My Commission Expires:              August 31, 2024
Notary Registration Number:           7868756




                                               3
